DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (process) including. The judicial exception is withholding charging of the holding capacitor for at least a portion of the second pacing interval according to a second charging mode, and applies to a mental process (step 2a/prong 1); for example, using the information gathered in the previous steps, a person of ordinary skill in the art could turn off the system to withhold capacitor charging. Delivering a pacing pulse; starting a first pacing interval corresponding to a pacing rate in response to the delivered pacing pulse; charging a holding capacitor during the first pacing interval according to a first charging mode; detecting an increased intrinsic heart rate that is at least a threshold rate faster than the pacing rate from a sensed cardiac electrical signal; switching from the first charging mode to a second charging mode in response to detecting the increased intrinsic heart rate; and starting a second pacing interval in response to a first intrinsic cardiac event sensed from the cardiac electrical signal constitute the pre-/post-solution activity. The previously mentioned pre-/post-solution activity or elements do not integrate the judicial exception (step 2a/prong 2), since they do not impose a meaningful limit and/or monopolize the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (step 2b) since the additional elements are not more than what is well-understood, routine, and conventional in the art because the method is not tied to a single machine product.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koop (U.S. 2016/0228718). Regarding claims 1-12, 15, 19 and 21-25, Koop discloses (Figures 1-3; par. 0100-0103) delivering a pacing pulse; starting a first pacing interval corresponding to a pacing rate in response to the delivered pacing pulse; charging a holding capacitor during the first pacing interval according to a first charging mode; detecting an increased intrinsic heart rate that is at least a threshold rate faster than the pacing rate from a sensed cardiac electrical signal; switching from the first charging .
Regarding claims 13-14, Koop discloses (par. 0055) detecting a premature ventricular contraction; and disabling withholding of the charging of the holding capacitor in response to detecting the premature ventricular contraction; wherein detecting the increased intrinsic heart rate comprises ignoring the premature ventricular contraction.
Regarding claims 16-18, Koop discloses (par. 0107) controlling holding capacitor charging according to only one of the first charging mode or the second charging mode with switching between the first and second charging modes disabled; determining an actual pacing burden over a predetermined time interval; comparing the actual pacing burden to a pacing burden threshold; and enabling switching between the first charging mode and the second charging mode in response to the actual pacing burden crossing the pacing burden threshold.
Regarding claim 20, Koop discloses (par. 0063) the control circuit is further configured to: enable the switching between the first charging mode and the second charging mode based on a time of day.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792